                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

JOSHUA FOSTER, et al.                                                                 PLAINTIFFS

V.                                                CIVIL ACTION NO. 1:18-cv-00050-HSO-JCG

HUNT SOUTHERN GROUP, LLC, et al.                                                    DEFENDANTS

      DEFENDANTS’ JOINT MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON HIDDEN DEFECT CLAIM

           Defendants Hunt Southern Group, LLC, Hunt MH Property Management, LLC (“Hunt

MH”), and Forest City Residential Management, LLC (“FCRM”) oppose the Rule 56 motion

[Doc. # 217] filed by Plaintiffs, which alleges a “dangerous hidden defect” or “failure to warn of

dangerous condition” as regards the residence that Plaintiffs leased at Keesler Air Force Base

(“Keesler AFB”). The motion should be denied against FCRM and Hunt MH because neither

was Plaintiffs’ landlord, and therefore, Plaintiffs’ duty-to-warn claim fails as a matter of law.

Moreover, as to all Defendants, Plaintiffs’ motion should be denied because the federal-enclave

doctrine precludes a claim for implied warranty of habitability. Yet, even as to the elements on

which they seek judgment, Plaintiffs fail to establish that Plaintiffs are entitled to judgment as a

matter of law. To the contrary, the evidence actually establishes that it is Defendants who are

entitled to summary judgment.

I.         RULE 56 STANDARD.

           Because it is Plaintiffs who have the burden of proof for their claims, they cannot obtain

summary judgment on any particular claim by showing the absence of a factual issue as to only

one element of their claim. Rather, the rule is that they “must establish beyond peradventure all

of the essential elements of the claim” in order to obtain a favorable judgment on that claim.

Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986), quoted in DAK Americas Miss.,



266859.3
Inc. v. Jedson Eng’g, Inc., 2019 WL 1413753, at *4 (S.D. Miss. Mar. 28, 2019). “Where the

movant has the burden, its own submissions in support of the motion must entitle it to judgment

as a matter of law.” Albee Tomato, Inc. v. A.B. Shalom Produce Corp., 155 F.3d 612, 618 (2d

Cir. 1998) (citing Calderone v. United States, 799 F.2d 254, 258 (6th Cir. 1986)); accord,

Johnson v. Hix Wrecker Serv., Inc., 651 F.3d 658, 662 (7th Cir. 2011); Whitney Nat’l Bank v. Air

Ambulance by B & C Flight Mgmt., Inc., 516 F. Supp. 2d 802, 810 (S.D. Tex. 2007). “Pleadings

are not summary judgment evidence.” Wallace v. Tex. Tech Univ., 80 F.3d 1042, 1047 (5th Cir.

1996).

           Here, Plaintiffs have not even moved for, let alone established that they are entitled to,

summary judgment on every element of any of their claims. In fact, it is not even clear on which

claim they are seeking summary judgment. Neither in their motion nor in their memorandum in

support do Plaintiffs ever identify which of their eleven claims they seek partial judgment on.

Defendants and the Court are left to guess. This by itself should be sufficient for the Court to

deny Plaintiffs’ motion.

II.        PLAINTIFFS ARE NOT ENTITLED TO SUMMARY JUDGMENT AS TO THE
           IMPLIED WARRANTY OF HABITABILITY.

           Although Plaintiffs fail to identify any particular claim on which they seek judgment,

Plaintiffs’ request for relief is that the Court “find that a latent defect existed as a matter of law

and that Defendants breached their duty to disclose that latent defect to Plaintiffs.”

(Memorandum in Support, Doc. # 218, at 10.) Therefore, it appears that Plaintiffs seek a ruling

on some portion of a claim based on an implied warranty of habitability.




                                                   2
266859.3
           A.    The Implied Warranty of Habitability, If Any, Does Not Apply to FCRM
           or Hunt MH Based on Their Capacity as Agents.

           In the first instance, any implied warranty of habitability that would even arguably apply

would run solely between Plaintiffs and the owner or landlord of the privatized military housing

at Keesler AFB. See Sample v. Haga, 824 So. 2d 627, 631 (Miss. Ct. App. 2001) (“The implied

warranty of habitability requires the landlord to provide ‘reasonably safe premises,’ ” etc.)

(emphasis added). Accord, 49 Am. Jur. 2d Landlord and Tenant § 442 (“The implied warranty of

habitability creates for residential landlords a continuing duty during the lease term.”) (emphasis

added).

           Neither FCRM nor Hunt MH was the owner or landlord of the leased property. FCRM

was the agent of Southern Group, and Hunt MH was assigned the rights of FCRM as agent. See

Ex. 1 (Foster-Hunt-Gen01-00005) (execution by “Forest City Residential Management, Inc.,

Agent for Owner, Forest City Southern Group, LLC”); Ex. 2 (Property Mgmt. Agreement).

           This is a sufficient basis by itself to defeat Plaintiffs’ Motion for Partial Summary

Judgment and instead to entitle FCRM and Hunt MH to judgment in their favor on this claim.

(See FCRM’s Rule 56 memo. [Doc. # 236] at 8–12, 31–32.) While the issue has not squarely

presented itself to the Mississippi appellate courts,1 the cases discussing the implied warranty of


           1
          No Mississippi authority was located that expressly analyzes whether mere property managers
have an independent duty under a warranty-of-habitability theory. For instance, in the most recent case in
which the state court of appeals considered the warranty, it affirmed the grant of summary judgment to
both the landlord and property manager in a wrongful-death case arising from an apartment fire. Mays v.
Shoemaker Prop. Mgmt., LLC, 246 So. 3d 72 (Miss. Ct. Ap. 2018). The court held that both defendants
were entitled to judgment as a matter of law because the plaintiff was unable to prove proximate
causation with the required expert-opinion evidence (a lack that also infects Plaintiffs’ case here). Id. at
76. The court did not separately analyze whether the property manager, as a mere agent, had any
independent duty under a warranty-of-habitability theory—but it did cite and quote the state supreme
court’s 1999 ruling that the implied warranty of habitability “requires a landlord to provide reasonably
safe premises at the inception of a lease, and to exercise reasonable care to repair dangerous defective
conditions upon notice of their existence by the tenant .…” 246 So. 3d at 76 (quoting Sweatt v. Murphy,
733 So. 2d 207, 210 (Miss. 1999)) (emphasis added). Similarly, in Serrano v. Laurel Housing Authority,
151 So. 3d 256 (Miss. Ct. App. 2014), in a case involving a fallen ceiling fixture, the court held that a

                                                     3
266859.3
habitability address it as a duty applying to the landlord. And an agent of a disclosed principal

ordinarily cannot be liable for acts of the principal. Flagstar Bank, FSB v. Danos, 46 So. 3d 298,

308 (Miss. 2010). Courts in other states have held that because the duty belongs to the landlord,

“the implied warranty of habitability may not be enforced against an agent who lawfully entered

into the lease on behalf of a disclosed principal.” Carlie v. Morgan, 92 P.2d 1, 6 (Utah 1996)

(citing cases). Straightforward agency law indicates that Mississippi would follow the same

approach. The Motion should be denied.

           B.     The Federal Enclave Doctrine Defeats Plaintiffs’ Request for Partial
                  Summary Judgment.

           As to all Defendants, Plaintiffs’ motion fails for an additional reason. Keesler AFB was

established as a federal enclave under the U.S. Constitution when the federal government

acquired the base property from the State of Mississippi by condemnation between 1941 and

1950. United States v. State Tax Comm’n, 412 U.S. 363, 371–72 (1973). Under this cession, for

nearly eighty years, Keesler AFB has “constituted [a] federal island[] which no longer

constitute[s] any part of Mississippi nor functions under its control.” Id. at 376. This federal-

enclave doctrine—which Plaintiffs fail to address in their Motion for Partial Summary

Judgment—is an additional basis that defeats Plaintiffs’ Motion.

           When “the United States acquires with the ‘consent’ of the state legislature land within

the borders of that State … the jurisdiction of the Federal Government becomes ‘exclusive.’ ”

Paul v. United States, 371 U.S. 245, 264 (1963). The significance of exclusive federal



housing authority authorized to manage subsidized housing projects under state statute had a statutory
duty to provide safe housing for residents—but without any analysis of whether the implied warranty of
habitability applied to the agents of landlords. Cases such as these cannot be said to establish an
independent duty under Mississippi law for property managers who are acting as mere agents of their
principals, the owners.



                                                  4
266859.3
jurisdiction is that the power of Congress over federal enclaves “by its own weight bars state

regulation without specific congressional action.” Id. at 263 (emphasis added). Thus, “the laws

and statutes applied to these locations must be supplied by the federal government, not the

states.” Allison v. Boeing Laser Tech. Servs., 689 F.3d 1234, 1237 (10th Cir. 2012) (citing Pac.

Coast Dairy v. Dep’t of Ag. of Cal., 318 U.S. 285, 294 (1943)).

           As the central principle of the federal-enclave doctrine is that “Congress has exclusive

legislative authority over these enclaves,” Allison, 689 F.3d at 1237, what is the effect on areas

of law that are traditionally the responsibility of states—such as landlord-tenant law? The answer

is that “state laws that existed at the time that the enclave was ceded to the federal government

remain in force.” Id. But since a state “may not legislate with respect to a federal enclave unless

it reserved the right to do so when it gave its consent to the purchase by the United States, only

state law existing at the time of the acquisition remains enforceable, not subsequent laws.” Id.

(emphasis added; quoting Paul, 371 U.S. at 268).

           There is no apparent indication that the State of Mississippi reserved the right to legislate

with respect to Keesler AFB when it ceded the property to the federal government in the 1940s

and 1950s. Thus, state law existing at that time remains enforceable, but not subsequent law.

Significantly, as Plaintiffs recognize, the warranty of habitability became part of Mississippi’s

common law only in 1991, when it was adopted by the state supreme court in O’Cain v. Harvey

Freeman & Sons, 603 So. 2d 824 (Miss. 1991) (cited in Mot. for Part. Summ. J. at 2). Before that

decision, Mississippi “unquestioningly applied caveat emptor to landlord-tenant relationships.”

Moorman v. Tower Mgmt. Co., 451 F. Supp. 2d 846, 849 (S.D. Miss. 2006) (quoting O’Cain,

603 So. 2d at 832 (Sullivan, J., concurring)).




                                                    5
266859.3
           There are three exceptions to the general rule that only state law existing at the time of

cession can apply within the federal enclave, and they are (1) where Congress provides a

different rule; or (2) where the state explicitly retains the right to legislate over specific matters at

the time of cession; or (3) where minor regulatory changes modify laws existing at the time of

cession. See Allison, 689 F.3d at 1236 (explaining three exceptions).

           None of the exceptions apply here. First, Congress has not provided for a statutory

warranty of habitability in the Service Members Civil Relief Act, codified at 50 U.S.C. §§ 3901–

4043. Nor is there a federal common-law warranty of habitability. See, e.g., Alexander v. U.S.

Dep’t of Housing & Urban Dev., 555 F.2d 166, 170–71 (7th Cir. 1977) (although recognizing

that various state jurisdictions have “revolutionized the law of landlord-tenant relationships” by

adopting the implied warranty of habitability, “we decline plaintiffs’ invitation to follow these

state court decisions implying a warranty of habitability in urban residential leases” as to

“dwelling units constructed and operated as public housing projects” under federal statute).

Therefore, Congress has not provided a “different rule.” Second, there is no indication that

Mississippi retained the right to legislate over landlord-tenant issues at the time it ceded the

Keesler AFB property to the United States. Third, there is no suggestion that Mississippi’s

adoption of the warranty-of-habitability doctrine in 1991 was a minor regulatory change to any

landlord-tenant law existing at the time of cession in the 1940s and 1950s.

           The federal-enclave doctrine signifies that the implied warranty of habitability does not

apply. This would hold true as to Hunt Southern Group, and equally to FCRM and Hunt MH

even if they could be deemed to have any independent duties as mere agents of the owner as to

the habitability of the leasehold (which they cannot). Construing Plaintiffs’ motion as directed at




                                                   6
266859.3
the implied warranty of habitability, these additional grounds defeat Plaintiffs’ request for partial

judgment in their favor.

III.       DEFENDANTS ARE NOT LIABLE FOR ANY BREACH OF A DUTY TO WARN
           OF A DANGEROUS CONDITION

           Even if an implied warranty of habitability existed here, Plaintiffs have not established

that they are entitled to summary judgment on any of its elements. The leading Mississippi case

on a landlord’s duty to warn a tenant of dangerous conditions (the “implied warranty of

habitability”) is Sweatt v. Murphy, 733 So. 2d 207 (Miss. 1999), which agreed with Justice

Sullivan’s concurrence in O’Cain v. Harvey Freeman & Sons, 603 So. 2d 824 (Miss. 1991), to

the extent that a landlord’s duty is “to provide reasonably safe premises” upon move-in and to

use reasonable care in repairing any “dangerous defective conditions upon notice of their

existence by the tenant, unless expressly waived by the tenant.” Sweatt, 733 So. 2d at 210

(quoting O’Cain, 603 So. 2d at 833 (Sullivan, J., concurring)). See also Shed v. Johnny Coleman

Builders, Inc., 761 F. App’x 404, 406 (5th Cir. 2019) (recognizing Sweatt as controlling case on

warranty of habitability); Moorman, 451 F. Supp. 2d at 850 (same). The Sweatt court expressly

rejected any “negligence per se” theory such that mere housing-code violations, for instance,

would support recovery in the absence of any proof of “dangerous conditions.” Sweatt, 733 So.

2d at 209–11.

           Under the authorities that Plaintiffs cite, there is likewise no duty to warn of defects that

are not dangerous. In the pre-Sweatt case of Loflin v. Thornton, 394 So. 2d 905 (Miss. 1981), the

Mississippi Supreme Court held that a landlord could be held “liable for injuries incurred as a

result of dangers, which usually are latent, which he knows about or conceals, or, being aware of

same, does not inform the tenant.” Loflin, 394 So. 2d at 906 (emphasis added). The case of

Williams v. Briggs Co., 62 F.3d 703 (5th Cir. 1995), likewise decided before Sweatt, speaks of


                                                    7
266859.3
“hidden defects,” Williams, 62 F.3d at 709, but the issue before the Fifth Circuit in that case was

not whether a landlord had any duty to disclose “hidden defects” known only to the landlord.

Rather, the plaintiff was arguing for “essentially, a duty to inspect” on the part of the landlord,

who would be held liable for failing to discover a “hidden defect,” and the Williams court

squarely rejected any such inference from O’Cain. Id. Therefore, Williams does not support any

duty to disclose “defects” in general. In any event, any uncertainty as to “defects” versus

“dangers” was clarified by Sweatt: mere “defects” such as technical housing-code violations will

not support recovery, if they are not actually dangerous to the tenant.

           Therefore, the key concepts here are “safe” and “dangerous.” For Plaintiffs to prevail on

their claim, they must show that Plaintiffs’ residence was “unsafe” or “dangerous,” that

Defendants knew of that defect and failed to warn them, and that the defect caused them injury

as a result. See Sweatt, 733 So. 2d at 211–12 (“an action for personal injuries resulting from the

allegedly unsafe condition of leasehold property is, in essence, a negligence action governed by

the familiar elements of that cause of action,” including the element of damages) (emphasis

added). Plaintiffs cannot meet their burden of proof on this Motion. But more importantly, they

can offer, and have offered no evidence of any unsafe defect.

           A.     There Is No Proof of Any Danger or Unsafe Condition at Plaintiffs’ Residence.

           First, there is no evidence of any condition at Plaintiffs’ residence that was dangerous or

unsafe. Plaintiffs’ memorandum [Doc. # 218] cites various evidence that Defendants were aware

that there were construction issues manifesting in some instances as excessive moisture at some

of the Keesler properties and that, with additional moisture, mold could grow. However, there is

no proof of any danger or unsafe condition at Plaintiffs’ residence—and there is absolutely no




                                                    8
266859.3
evidence of any “toxic mold” at their home that created a dangerous condition. In fact, the

evidence is to the contrary.

           First, Plaintiffs’ own construction expert, Joe Morgan, testified that he could not provide

an opinion that any construction defect at Plaintiffs’ residence actually caused any moisture

problem in Plaintiffs’ residence:

           Q.     Okay. So in your—in response to that—in your explanation of that, you’re
                  looking at these documents from a construction defect issue, not necessarily a
                  causative issue linking whatever it is that you made notes on to an actual moisture
                  issue; is that fair?

           A.     We’re claiming to be a construction expert.

           Q.     Okay. You’re not necessarily linking the construction with the moisture issue?

           A.     I know that there is a connection there, but I am looking at the construction.

           Q.     Okay. So if we took out any individual one of the things you made notes on, you
                  can’t testify today that that would or would not have fixed any moisture issue that
                  may have been in these homes?

           A.     I can’t say they could have done one thing and fixed it. All I can pretty much say
                  is you build a house according to the plans and the engineers and all the people
                  that do all of these pages and that’s what you’re supposed to do, and that’s not
                  what I saw.

Depo. of Joe Morgan, at 128; see also 130 (relevant pages attached as Ex. 3). Morgan concedes

that he is not a mold expert, id. at 130, and that the documents he reviewed throughout his work

in this case do not establish that a construction defect caused a moisture problem that resulted in

mold growth in any Plaintiffs’ residences. Id. at 142.

           Second, the fact that all nine sets of Plaintiffs here filed substantively identical motions in

all nine cases establishes that there is no danger or unsafe condition at any of the Plaintiffs’

residences. Plaintiffs are attempting to establish that there was a “danger” or “unsafe condition”

at their residences merely because there was general knowledge of construction issues at Keesler



                                                     9
266859.3
residences, there was an ongoing Moisture Remediation Project to deal with those issues, and

there may supposedly have been a “danger” or “unsafe condition” somewhere else at Keesler.

Plaintiffs simply assume, without citation to evidence, that each of their residences “contained a

dangerous latent defect,” Memo. at ¶ 6, which was “a plethora of construction defects leading to

moisture and mold growth,” id. at ¶ 7, that Defendants “knew to be a hidden and dangerous

defect.” Id. at ¶ 13.

           Plaintiffs offer no proof that there was anything unsafe or dangerous about construction

issues that could result in moisture that could result in mold growth. Their mere assertion in their

Amended Complaint about “toxic mold,” Memo. at ¶ 3, cannot entitle them to judgment as a

matter of law. Rather, the testing conducted by Plaintiffs’ own consultant establishes that there is

no evidence of exposure to “toxic mold” in Plaintiffs’ residence. As it relates to “toxic mold,”

Plaintiffs’ toxicologist, Paul Goldstein, conceded that no testing has been done to establish that

any mold at Plaintiffs’ residence is of the type that can even produce mycotoxins. Depo. of Paul

Goldstein, at 214 (relevant pages att. as Ex. 4). He also conceded that none of Plaintiffs have

been tested to determine whether they have been exposed to any mycotoxins. Id. at 165. Thus, as

Goldstein conceded, there is absolutely no evidence of Plaintiffs’ ever being exposed to any

alleged “toxic mold:”

           Q    In all of the nine cases, the most you can say is that some of these symptoms can be
                caused by some exposure to some molds, and that some people in those households
                had some of those symptoms; true?

           A    I would say that’s pretty close.

Id. at 331:23–332:2; see also id. at 330:1–10.

           The only “evidence” Plaintiffs present in support is Exhibit L, which is the prior

maintenance history of Plaintiffs’ residence from the time that the USAF entered into a lease



                                                   10
266859.3
with Forest City Southern Group (Sept. 30, 2011). However, Exhibit L provides no relevant

evidence whatsoever. Plaintiffs fail to point to any prior complaints of mold, for the good reason

that the prior maintenance records include no such complaints.

           In fact, as demonstrated in Defendants’ motions for summary judgment, the undisputed

evidence is that there were no “dangerous” or “unsafe” conditions at Plaintiffs’ residence. See

Hunt Defs. Rule 56 Memo. [Doc. # 238] at 13–16; FCRM Rule 56 Memo. [Doc. # 236] at 18–

19. To the contrary, Plaintiffs have no evidence of any dangerous or unsafe condition. They have

no expert who can, or will, testify on that subject. And the uncontroverted expert testimony from

Allison L. Stock, Ph.D, MPH, MS, and Jeff T. Cook, CIH, who examined the scientific literature

and case documents, is that the Fosters’ residence “did not pose an unreasonable risk of exposure

to indoor mold relative to the outside environment.” Ex. 5 at 3 (Rimkus report).

           B.     Plaintiffs’ Citations to Keesler Documents Do Not Prove Any Dangerous
                  Condition at Plaintiffs’ Home, but Demonstrate Defendants’ Efforts to Identify,
                  Assess, and Resolve Moisture-Related Issues at Keesler as a Whole.

           Plaintiffs attach and reference a number of documents that relate to Defendants’

identification, assessment, and approach regarding construction-related issues within certain

residences at Keesler. None of those documents deals with, or relates to, Plaintiffs’ residence in

particular.

           Moreover, Plaintiffs’ own attached exhibits demonstrate Defendants’ consistent efforts to

identify, assess, and resolve construction-related issues at Keesler. For example, the AMEC

report, Exhibit A to Plaintiffs’ Motion, was a due-diligence report generated before Southern

Group acquired the Keesler housing stock, based on AMEC’s inspection of approximately 19

percent of the main base housing stock. Ex. A, at 8. AMEC concluded that the housing stock was

in generally good condition, but identified visually suspect mold in some of the inspected units



                                                  11
266859.3
(which were only a fraction of the 1,028 units at Keesler). Ex. A, at 2. As a result, AMEC

recommended that Southern Group make additional assessments of potential moisture intrusion

and mold issues in the housing stock. Id.

           AMEC’s recommendation was accepted and adopted through Southern Group’s specific

request to set aside operating funds for the assessment and remediation of moisture-related

issues, and its request for, and Air Force approval of, the retention of experts to carry out the

assessment and remediation. See § 3.5.9 of Master Development Agreement, attached to

Plaintiffs’ Motion as Ex. V, at 16. As a result of Southern Group’s request and the Air Force’s

approval, Southern Group then retained experts in the field to study the construction-related

issues and provide recommendations on how to solve those problems. Those experts included

Liberty Building Forensics (see Exs. B, C, D att. to Plfs’ Mot.), Building Science Corporation

(see id., Exs. E, K), and Rimkus Consulting Group (id., Ex. F). Based on those experts’

recommendations, a pilot study of 32 residences at Keesler (none of which were Plaintiffs’) was

undertaken by two different contractors, J.O. Collins (id. at Ex. G) and Kimbel Mechanical (id.

at Ex. H), and the conclusions of those experts were synthesized by Southern Group and its

contractors (id. at Exs. I and J). Following the synthesis of findings, Southern Group filed suit

against the original contractor, seeking contribution to Southern Group’s efforts to address and

solve the moisture-related problems. (Id. at Ex. M.)2 Based on the results of the pilot study and


           2
           Plaintiffs’ suggestion that Southern Group’s complaint against the contractor amounts to judicial
estoppel is misplaced. (Memo. at ¶ 12.) The complaint does not pertain to Plaintiffs’ residence but to
Keesler AFB as a whole; it does not allege toxic or harmful mold; and it does not claim or reference the
potential for any personal or other injuries due to mold. But even if it did, Defendants would not be
judicially estopped based on this complaint alone. As Plaintiffs’ own cited authority states, a finding of
judicial estoppel generally requires not only that a party has asserted a certain position in litigation, but
that its position has been accepted by the court, i.e., yielded the party some advantage. New Hampshire v.
Maine, 532 U.S. 742, 750–51 (2001) (“Absent success in a prior proceeding, a party’s later inconsistent
position introduces no risk of inconsistent court determinations, and thus poses little threat to judicial
integrity.”) (citation and internal quotation marks omitted); see In re Superior Crewboats, Inc., 374 F.3d

                                                     12
266859.3
all of the experts’ opinions gathered, Southern Group then embarked on the Moisture

Remediation Project, which ultimately assessed and resolved construction issues at Keesler AFB.

           Thus, all of Plaintiffs’ citations are connected to construction-related issues at Keesler

AFB in general, and not unique to each specific property. And none of them deal with Plaintiffs’

residence in particular. They do not constitute evidence or knowledge of any “unsafe” or

“dangerous” condition at Plaintiffs’ residence, but rather, the recognition of construction issues

and the sustained and reasonable efforts by Defendants to address those issues. During the entire

time that those issues were being evaluated, any and all reports from Plaintiffs of mold at their

residence were addressed in a timely manner. As this Court has already observed, the relevant

inquiry in this case is “whether [Plaintiffs] were exposed to mold at their residence and whether

the mold exposure caused them injuries.” Cooksey v. Hunt So. Group, LLC et al., No. 1:18-cv-

00049-LG-RHW, Order Granting Motion for Protective Order [Doc. # 144] at 2 (S.D. Miss.

Nov. 7, 2018). What was happening elsewhere at Keesler was not and is not relevant. “The

construction and remediation of other properties has little, if any, relevance to [Plaintiffs’]

claims.” Id. In a subsequent discovery order in Cooksey, this Court again recognized that what

happened at Keesler as a whole, or at other properties within Keesler, was (and is) not relevant:

           This is not a class action lawsuit and the Court finds overly broad and
           disproportional to the needs of the case the Plaintiffs request for other similar
           situated housing units at or near Keesler Air Force Base (KAFB) simply because
           they were built by the same contractor, owned by the same entities, became part
           of a common moisture remediation plan or were remediated by the same
           subcontractors.

Order Granting in Part Denying in Part Motion to Compel, dated April 3, 2019 [Doc. # 293], at

1-2.


330, 335 (5th Cir. 2004) (“the court must have accepted the previous position”). There was never any
judicial finding, one way or the other, on Southern Group’s complaint. Thus, Plaintiffs’ invocation of
judicial estoppel is unsuccessful and irrelevant.


                                                   13
266859.3
           For the same reasons, Plaintiffs cannot bootstrap a base-wide analysis of construction and

moisture-related issues into specific knowledge of a “dangerous” or “unsafe” condition at

Plaintiffs’ specific residence. Defendants’ knowledge of construction issues at Keesler AFB

cannot be construed to be knowledge of a dangerous or unsafe condition at Plaintiffs’ residence.

And even knowledge of construction issues that may lead to excessive moisture, that in turn may

lead to mold at another unit at Keesler, does not mean that Defendants had knowledge of a

“dangerous” or “unsafe” condition at Plaintiffs’ residence.

           In sum, the citation to these exhibits referencing base-wide analyses and efforts does not

prove any specific condition at Plaintiffs’ residence.

           C.     There Is No Proof That Defendants Knew of a “Dangerous” or “Unsafe”
                  Condition at Plaintiffs’ Residence, and the Undisputed Evidence Is Just the
                  Opposite.

           There is no proof that Defendants knew of a “dangerous” condition and failed to warn. In

fact, the undisputed evidence is just the opposite.

           There was no indication in the prior maintenance history of Plaintiffs’ residence of any

“dangerous” or “unsafe” condition. As discussed, the prior maintenance records (Plfs’ Mot. at

Ex. L) show no previous complaints of any mold, let alone any harmful mold.

           Defendants’ and Plaintiffs’ own inspection prior to move-in disclosed no problems with

mold. Ex. 6 (move-in/move-out form); Ex. 7 (Jessica Foster depo.) at 72:19–73:4, 73:5–21. A

few days prior, Defendants performed routine move-in maintenance, and no moisture or mold

issue was noted. Ex. 8 (Foster Hunt Gen02 00014).

           While Plaintiffs have submitted a self-serving affidavit, the affidavit provides no

evidence of an actual “dangerous” or “unsafe” condition at Plaintiffs’ residence. Motion at Ex. S.

Instead, Plaintiffs submit that “my move-in inspection did not consist of an inspection of the



                                                   14
266859.3
Subject Property’s attic or HVAC system,” as if indicating where they didn’t look is sufficient to

prove what was there, although they failed to see it. However, it is undisputed that the standard

“turn” maintenance review by Defendants does include an inspection of the attic and a “hundred

percent” of the house, “all occupiable and nonoccupiable spaces,” for any problems, including

mold. Ex. 9 (Eitutis depo.) at 60:1–61:9.

           Defendants timely responded to each and every subsequent complaint of a moisture-

related issue. Ex. 7 at 337:1–13 (“No, every time we called, they would come out and address

whatever we had.”).

           Plaintiffs have thus failed to offer proof on any essential element of their claim, when

they were required to prove each element. They have produced no evidence of duty (because

Defendants knew of no dangerous defect) and therefore no evidence of breach. Summary

judgment for Plaintiffs would be improper.

IV.        DEFENDANTS,         NOT     PLAINTIFFS,       ARE     ENTITLED        TO    SUMMARY
           JUDGMENT.

           In fact, as all Defendants have shown in their Rule 56 motions, because Plaintiffs have no

proof that there was a “dangerous” or “unsafe” condition, no proof that Defendants breached any

standard of care, and no proof (through expert testimony or otherwise) that any such condition

proximately caused their damages, it is Defendants, not Plaintiffs, who are entitled to summary

judgment. See Shed, 761 F. App’x at 407 (expert testimony needed to prove claims involving

toxic mold). Without expert testimony, a jury would be left to guess about how much mold was

in Plaintiffs’ residence (if any), what species of mold it was, and whether that speculative

amount was, in fact, dangerous. Mississippi law does not authorize such speculation. See, e.g.,

Mildemont, Inc. v. Ford Motor Co., 2017 WL 151400, at *3 (S.D. Miss. Jan. 13, 2017) (expert

testimony required to show defect); Crocker v. Sears, Roebuck & Co., 346 So. 2d 921, 924


                                                  15
266859.3
(Miss. 1977) (“it [is] improper to allow the jury to guess” about possible causes of plaintiffs’

injuries).

           For the reasons set forth in Defendants’ own motions, partial summary judgment should

be denied to Plaintiffs, and granted to Defendants on this issue.

           WHEREFORE, PREMISES CONSIDERED, Defendants ask that this Court DENY

Plaintiffs’ motion for partial summary judgment.

           Respectfully submitted, this the 14th day of June, 2019.

                                                 /s/ Walter H. Boone
                                                 Walter H. Boone, MSB#8651
                                                 Jennifer J. Skipper, MSB#100808
                                                 BALCH & BINGHAM LLP
                                                 188 East Capitol Street, Suite 1400
                                                 Jackson, MS 39201
                                                 Telephone: (601) 961-9900
                                                 Facsimile: (601) 961-4466
                                                 Email: wboone@balch.com
                                                         jskipper@balch.com

                                                 Attorneys for Hunt Southern Group, LLC and
                                                 Hunt MH Property Management, LLC

                                                 /s/ Alison O’ Neal McMinn
                                                 Joshua J. Metcalf, MSB#100340
                                                 Alison O’ Neal McMinn, MSB#101232
                                                 FORMAN WATKINS & KAUTZ LLP
                                                 210 East Capitol Street
                                                 Suite 200
                                                 Jackson, MS 39201
                                                 Telephone: (601) 960-8600
                                                 Facsimile: (601) 960-8613
                                                 Joshua.Metcalf@formanwatkins.com
                                                 Alison.McMinn@fortnanwatkins.com

                                                 -and-

                                                 /s/ William J. Hubbard
                                                 William J. Hubbard (admitted pro hac vice)
                                                 Gregory P. Feldkamp (admitted pro hac vice)



                                                   16
266859.3
                                              THOMPSON HINE LLP
                                              127 Public Square
                                              3900 Key Center
                                              Cleveland, OH 44114-1291
                                              Telephone: (216) 566-5500
                                              Facsimile: (216) 566-5800
                                              bill.hubbard@thompsonhine.com
                                              gregory.feldkamp@thompsonhine.com

                                              Attorneys for Forest City Residential
                                              Management, LLC




                                CERTIFICATE OF SERVICE
                                               th
           I HEREBY CERTIFY that on the 14 day of June, 2019, a copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent to all known counsel of record by operation of the court’s electronic filing system.

                                              /s/ Walter H. Boone
                                              Walter H. Boone




                                                17
266859.3
